DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	An Amendment was filed April 6, 2021 (hereinafter “Amendment”) in response to a Non-Final Rejection dated January 6, 2021.
	Claims 21 – 32 remain pending.
	The Amendment and Remarks have been carefully considered and further searching conducted.  The Amendment to the Claims is considered to be taught by the cited and applied prior art.  The Remarks are considered non-persuasive.  Therefore, the rejection of the Claims set forth in the Non-Final Rejection is maintained.  Reasons for the rejection are set forth in detail below in the “Response to Arguments” section.  In light of the rejection, the mapping of the claims to the references remains applicable and is repeated here for completeness of the record.
	OFFICE NOTE:  In the Advisory Action and the Non-Final Rejection the Examiner suggested that an interview would advance prosecution and benefit both Applicant and Examiner.  However, no interview was requested.  The invitation to interview this application is renewed and would be favorably received.  See AIR link in the “Conclusion” section below.


Objection to Claims

3.	The Claims are objected to because it is unclear what the difference is between a “first power state” and a “deactivation state,” or between a “second 
	Clarification is requested.

Eligibility under 35 USC §101
4.	Once again, Applicant has, inexplicably, argued in the Remarks portion of the Amendment that there was a rejection under §101.  However, there is no outstanding rejection on that basis.  Based on the 2019 PEG, Claims 21 – 32 are considered to be eligible under §101 for the same reasons as set forth in the Initial Office Action with respect to Claims 1 - 20.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21 - 32 are rejected under 35 USC § 103 as being unpatentable over U.S.  Publication No. 2016/0224966 to Van Os et al. (hereinafter “Van Os”) in view of U.S. Patent Publication No. 8,639,291 to Gailloux et al. (hereinafter “Gailloux”).

With regard to the Amendment:
In the Amendment, Claim 21 was amended as follows:







    PNG
    media_image1.png
    644
    649
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    598
    631
    media_image2.png
    Greyscale


Independent Claim 27 was amended in a substantially similar fashion.  No other claims were amended.  Therefore, the following analysis applies to the Amendment in its entirety.
As recited above, the Amendment essentially relates to the final limitation which addresses the situation where the mobile device must determine whether to perform an authentication function when the device is in a low power state.  According to the limitation, this determination is based on the amount of the payment involved (i.e. “within a specific cost”).
Gallioux teaches these exact same limitations.  Many sections from this reference are quoted below.  The following are salient to the present Amendment:
Column 1 clearly teaches two power states one of which is based on a “predefined threshold:”
“When executed by the processor, the application detects whether a battery power reserve of the mobile phone is below a predefined threshold, where the predefined threshold is higher than an automatic shut-off threshold. When the battery power reserve is detected below the predefined threshold, the application prompts for a selection of a payment card stored in the secure element for use in completing payment transactions while the mobile phone is in a low battery shut-off state and configures one of the secure element or the near field communication transceiver to complete payment transactions using the payment card that was selected in response to the prompt.”  (emphasis added) 

Column 2 clearly teaches that a payment operation can be completed when the device is in a low battery operation mode:
“In an embodiment, a mobile device that is configured to complete payment transactions after the device has completed a low battery shut-off is disclosed.”  (emphasis added) 

Column 4 teaches that the payment may be completed without the using needing to in put a PIN:
“When the mobile device automatically provides the authorization code and/or personal identification number, however, the payment security of the mobile device may be reduced. To reduce the time duration of this security vulnerability, the application may further prompt the user to define a time duration during which payment transactions may be completed by the mobile device without the user providing a personal identification number.”  (emphasis added) 

A PIN is considered to constitute the recited “preset information” which is added by way of the Amendment.

Van Os teaches these features:
“[0236] In some embodiments, the electronic device determines whether a payment amount of the payment transaction meets a predefined criteria (e.g., the payment amount is larger than a threshold payment amount). The second authorization data is (e.g., only) requested from the user (and subsequently received) in accordance with a determination that the payment amount of the payment transaction meets a predefined criteria (e.g., the payment amount is larger than a threshold payment amount). In contrast, in accordance with a determination that the payment amount of the payment transaction does not meet the predefined criteria (e.g., the payment amount is equal to or less than the threshold payment amount), the electronic device authenticates the payment transaction with only a single form of authentication (e.g., the electronic device only requests and uses the first authorization data). For example, the user may have previously requested that the bank pin authorization code only be transmitted to the one or more servers when the total amount (e.g., price) of the transaction exceeds a certain amount. For another example, the bank processing the payment request may require that the payment request include the bank pin authorization code when the total amount of the transaction exceeds a certain amount.”  (emphasis added) 

Although Van Os discusses a second form of authorization (e.g. authentication), a person of ordinary skill in the art would readily understand that, based upon these teachings, all forms of authorization or authentication could also be eliminated when the payment amount is small or otherwise below a predefined limit.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the low power management mode teachings of Van Os with the non-authentication in low power mode teachings of Gailloux.  The motivation for doing so would come from Van Os.  As noted above, Van Os teaches the completion of payment in two batter states.  It would greatly enhance the utility of Van Os to be able to complete payment when the phone is essentially “off” and to do so without requiring authentication.  



The following explanation provides a mapping of the claims against the prior art references as previously applied.
With regard to the claims as previously presented:
Van Os was cited in the Initial Office Action and is, therefore, familiar to Applicant.  Van Os is in the same field of endeavor as the claimed invention in that the electronic device is used to transact mobile payments using NFC technology.  Van Os discloses a mobile device using NFC technology which has power management features in a contactless, e-wallet context.  See at least Van Os:  Abstract.  In addition, Van Os teaches that fingerprint authentication is used on the device.
The device remains in a low power mode until such authentications are successfully accomplished in order to conserve battery power.  See Van Os:  [0008] and [0005] – [0006].
Van Os:  [0065] also teaches the use of a power management system which utilizes, at least in part, a “locked” state (i.e. a “first power state”) to conserve battery power.  See at least Van Os:  [0010] – [0011].  In a “second power state,” the device is unlocked to complete payment in the normal fashion.  See at least Van Os:  [0286].
Accordingly, with respect to Claim 1, Van Os teaches as follows:



one or more sensors; and  (See at least Fig. 1A, items 166, 168, 112, 164, 165, etc.)

at least one processor, wherein the at least one processor is configured to:   (See at least Fig. 1A, item 120)

receive, using the communication module, a first signal that requests payment from an external electronic device in a first power state; (See at least [0279], the device receives from a POS terminal a request for a “handshake,” which is considered to constitute a first signal requesting payment.)

receive, using the communication module, a second signal that requests payment from an external electronic device while the electronic device is in a second power state;  (See at least [0262] – [0289] and Figs. 8A – 8K, which describe various payment functions being completed with the device in the “unlocked” state, thereby being in a second power state.)

determine whether to perform an authentication function related to payment;  (See at least [0286])

in case of determining to perform the authentication function, identify, using the one or more sensors, an authentication input with respect to the electronic device function based on the authentication function in a second power state;  (See at least [0286])

in response to identifying the authentication input, perform a second function related to payment based on the second signal; and  -2-KIM et al.Atty Docket No.: JAR-6243-0023 Appl. No. 15/360,085 Response to O/A dated 06/25/2019(See at least [0286], which describes the completion of the payment function following authentication.)

Subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitation, it does not appear that Van Os explicitly teaches:
perform a first function related to payment based on the first signal without any authentication function while the electronic device is in a deactivation state; 
	or,
in case of determining not to perform the authentication function, perform a second function related to payment based on the second signal without the authentication function, wherein the first power state is a state requiring lower power than the second power state.  
However, Gailloux teaches these features.
Gailloux is in the same field of endeavor as Van Os and the claimed invention and addresses the same problem as the claimed invention.  This reference is entitled:
Mobile phone operation during low battery condition.”  In this reference, a payment operation can be completed without authentication and when the mobile device is in a low power mode.  The Abstract reads as follows:
“A mobile phone configured to complete payment transactions while the mobile phone is in a low battery shut-off state. The mobile phone comprises a secure element configured to store payment cards, a near field communication transceiver, wherein the near field communication transceiver is configured to complete a payment transaction based on a payment card stored in the secure element, a memory, a processor and an application stored in the memory. When executed by the processor, the application detects whether a power reserve is below a predefined threshold. When the power reserve is detected below the predefined threshold, the application prompts selection of a payment card stored in the secure element for use in completing payment transactions while the mobile phone is in a low battery shut-off state and configures one of the secure element or the near field communication transceiver to complete payment transactions using the selected payment card.”  (emphasis added)

In other words, Gailloux teaches that a payment operation (i.e. a “second function related to payment”) - the final completion of payment – may be completed when the mobile phone is in a low battery state without any authentication by the user.  This is accomplished by selecting – when the phone is in a first, sufficient battery state – a default payment card.  Payment is completed when power is lower by a key press since the display may be off and the phone is in this second battery state (i.e. “off”).  Such payment is completed without inputting any authentication or authorization.  This is especially taught at Gailloux:  Col. 3, lines 28 – 67 and Col. 4, lines 1 – 5, which read as follows:
“The mobile device may have a near field communication transceiver which may be able to operate without the mobile device being powered on and/or while not booted. In this operation mode, the near field communication transceiver may complete a payment transaction based on a previously selected payment card. The present disclosure teaches an application that executes on the mobile device that monitors the battery power level, and when battery power drops below a predefined threshold, the application may prompt the user to select one of the payment cards stored in the mobile device to be a default payment card for use if the mobile device automatically shuts down in response to an excessively low battery capacity. When the battery power level drops below the predefined threshold, the application may first alert the user with a loud tone, to call the user's attention to an approaching automated mobile device shut down and to select a default payment card. When a default payment card is selected in this way, the user may be able to complete a payment transaction with a near field communication transceiver of a point-of-sale terminal or a transit turnstile. In an embodiment, the user may press and hold an input key of the mobile device to provide a path to transfer energy provided by an external radio frequency emission, for example from a near field communication transceiver of the point-of-sale terminal, to a near field communication transceiver and/or secure element of the mobile device.”


“When completing some payment transactions during normal operation of the mobile device using a payment card, such as a credit card, the user may be prompted to enter an authorization code and/or a personal identification number. When the mobile device is powered off, for example as a result of an automatic shutdown in response to an excessively low battery capacity, the mobile device may not receive inputs from the keyboard or touchscreen, the user may not be able to provide the authorization code and/or personal identification number and hence may be unable to complete the desired payment transaction.  The present disclosure teaches storing the subject confidential information in the mobile device and supplying this while the mobile device is in an automatic shutdown state, for example when the battery power is below the predefined threshold. The application may prompt the user to input this information at the same time that he or she selects a default payment card. Alternatively, this information may already be stored with other confidential information about the payment card.”  (emphasis added)



With regard to Claim 22, Van Os teaches wherein the sensors comprise one or more of a fingerprint sensor, an iris sensor, a camera sensor, a sound sensor, or a heart-rate sensor, and wherein the at least one processor is configured to: obtain one or more pieces of biometric information using a corresponding sensor from among the fingerprint sensor, the iris sensor, the camera sensor, the sound sensor, or the heart-rate sensor; and perform the authentication function based on the one or more pieces of biometric information.   (See at least Van Os:  [0008] and [0005] – 0006])

With regard to Claim 23, Van Os teaches wherein the at least one processor is configured to transmit a request for performing the payment to an external electronic device using the communication circuitry of the communication module if the authentication is successful.  (See at least Van Os:  [0196])

With regard to Claim 24, subject to further consideration of the cited Van Os reference and subject to the broadest reasonable interpretation of the relevant 
“When the mobile device is powered off, for example as a result of an automatic shutdown in response to an excessively low battery capacity, the mobile device may not receive inputs from the keyboard or touchscreen, the user may not be able to provide the authorization code and/or personal identification number and hence may be unable to complete the desired payment transaction.”  (emphasis added)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the low power management mode teachings of Van Os with the non-authentication teachings of Gailloux.  The motivation for doing so would come from Van Os.  As noted above, 
Van Os teaches the completion of payment in two batter states.  It would greatly enhance the utility of Van Os to be able to complete payment when the phone is essentially “off” and to do so without requiring authentication.  


With regard to Claim 25, Van Os teaches wherein the antenna comprises at least one of an NFC (near field communication) antenna or an MST (magnetic secure transmission) antenna.  (See at least Van Os:  [Fig. 1A, item 180)

With regard to Claim 26, Gailloux teaches wherein the deactivation state of the electronic device comprises a state in which the display of the electronic device is off.  See the portion of Gailloux quoted above in connection with Claim 24.

Van Os teaches the completion of payment in two batter states.  It would greatly enhance the utility of Van Os to be able to complete payment when the phone is essentially “off” and to do so without requiring authentication.  

With regard to Claim 27, this claim is virtually identical to Claim 21 above and is obvious for the same reasons set forth above with respect to that claim.  

With regard to Claim 28, this claim is virtually identical to Claim 22 above and is obvious for the same reasons set forth above with respect to that claim.  

With regard to Claim 29, this claim is virtually identical to Claim 23 above and is obvious for the same reasons set forth above with respect to that claim.  

With regard to Claim 30, this claim is virtually identical to Claim 24 above and is obvious for the same reasons set forth above with respect to that claim.  

With regard to Claim 31, this claim is virtually identical to Claim 25 above and is obvious for the same reasons set forth above with respect to that claim.  



Response to Arguments
6.	Applicant's arguments set forth in the Amendment have been fully considered but they are not persuasive.  
In its Remarks, Applicant briefly argues that:

    PNG
    media_image3.png
    200
    655
    media_image3.png
    Greyscale

First, no payment card is recited in the claim, default or otherwise.  Thus, Applicant’s argument as to a selected payment card, respectfully, appears to be moot.
Secondly, the section from Col. 4, lines 12 – 13, clearly appears to teach that no PIN is required to complete payment in certain embodiments to enhance the security of the transaction.
Therefore, the rejection of the claims over Van Os in view of Gailloux is maintained.

Conclusion
7.	Applicant should carefully consider the following in connection with this Office Action:
  	A.	Finality
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	B.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. power conservation in using an e-wallet device for making payments). 
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:

U.S. Patent No. 10,198,726 to de la Cropte de Chanterac et al.   This reference is relevant to the features of completing payments in a low power mode.
	
	C.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review not only the cited references but also the cited but non-applied references listed above, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim. 
	D.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	In particular, interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:

	Other forms of interview requests filed in this application may result in a delay of scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	E.	Communicating with the Office
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


William (Bill) Bunker
U.S. Patent Examiner
AU 3691

(571) 272-0017

May 13, 2021
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691